—Orders, Supreme Court, New York County (David Saxe, J.), entered June 17, 1993 and June 30, 1994, which, inter alia, directed defendant to pay plaintiff temporary child support of $220 a week, to pay half of the college tuition and school-related expenses of the parties’ eldest minor child, to restore medical and dental coverage for the parties’ three minor children, to pay half of any unreimbursed medical and dental expenses incurred on behalf of the children, and to pay plaintiff attorney’s fees of $2,500, unanimously affirmed, with costs.
Based upon defendant’s failure to disclose required financial information (22 NYCRR 202.16 [k] [5]), we infer that his income is at least $45,000, in which event the award of temporary child support, including the direction that defendant pay half of the children’s medical and college expenses, was well within the Uniform Child Support Guidelines set forth in Domestic Relations Law § 240 (1-b) (see, Williamson v Williamson, 196 AD2d 743; Deutsch v Deutsch, 209 AD2d 359). The award of attorney’s fees was also a proper exercise of discretion (see, DeCabrera v Cabrera-Rósete, 70 NY2d 879). Defendant’s remedy for any inequities in the temporary award lies in a prompt trial of the action. Concur—Sullivan, J. P., Ellerin, Wallach, Asch and Tom, JJ.